Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan US 20140177556 in view of Yi US 20190356524, Chen US 20130301549, Lee US 20150230210, and Lyu US 20190174437.

Regarding claims 1, 6, and 11, Pan teaches receiving, from a base station, configuration information for a common search space (CSS) ([0024]); and
monitoring the DL control channel based on the configuration information for the CSS ([0024]).


Yi teaches wherein the DL control channel is for scheduling remaining minimum system information (RMSI (fig. 7, abstract, [0072]).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of Pan by wherein the DL control channel is for scheduling remaining minimum system information (RMSI), as shown by Yi. This modification would benefit the system by providing a proven, reliable method for transmitting RMSI.


The combination is silent on wherein the configuration information is included in a master information block (MIB) received from the base station through a physical broadcast channel (PBCH).
Chen teaches on wherein the configuration information is included in a master information block (MIB) received from the base station through a physical broadcast channel (PBCH) ([0091]).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of the combination by   

The combination is silent on wherein the configuration information for the CSS in the MIB includes i) time resource
allocation information and frequency resource allocation information.
Lee teaches wherein the configuration information for the CSS in the MIB includes i) time resource
allocation information and frequency resource allocation information ([0158]).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of the combination by   wherein the configuration information for the CSS in the MIB includes i) time resource allocation information and frequency resource allocation information, as shown by Lee. This modification would benefit the system by providing a proven, reliable method for receiving configuration information.


 



Although the combination teaches configuration information for the CSS in the MIB, it is silent on the configuration information for the CSS in the MIB includes ii) first subcarrier
spacing (SCS) information and second SCS information.
Lyu teaches configuration information includes ii) first subcarrier spacing (SCS) information and second SCS information ([0061]).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of the combination by   the configuration information for the CSS in the MIB includes ii) first subcarrier spacing (SCS) information and second SCS information, as suggested by Lyu. This modification would benefit the system by providing configuration information to the UEs.

Claims 2, 7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Pan, Yi, Chen, Lee, and Lyu as applied to claim 1 above, and further in view of Kato US 20170295110.


Kato teaches a base station transmitting signals with different subcarrier spacing bandwidths ([0020]).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of the combination by   the first SCS information is for a first bandwidth part, and the second SCS information is for the second bandwidth part, as shown by Kato. This modification would benefit the system by enabling the UEs to receive data with different SCSs.

Claims 5, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Pan, Yi, Chen, Lee, and Lyu as applied to claims 1, 6, and 11 above, and further in view of Fu US 20140133331.
The combination is silent on a frequency resource allocation information relates to consecutive physical resource blocks (PRB) / “PRB pairs”.
Fu teaches frequency resource allocation information relates to consecutive physical resource blocks (PRB) ) / “PRB pairs” ([0030]).
Therefore it would have been obvious to one of ordinary .

Prior Art of Record
Tang US 20200022148 [0063] teaches the limitations as shown by Lyu. 

Response to Arguments
Applicant’s arguments with respect to the amended independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD B ABELSON/     Primary Examiner, Art Unit 2476